Case 1:19-cv-22702-KMW Document 144-1 Entered on FLSD Docket 08/24/2020 Page 1 of 25




                           EXHIBIT A
 Case 1:19-cv-22702-KMW Document 144-1 Entered on FLSD Docket 08/24/2020 Page 2 of 25


djohnson@jdalegal.com

From:                            djohnson@jdalegal.com
Sent:                            Monday, August 24, 2020 3:39 PM
To:                              aglisson@jdalegal.com
Subject:                         FW: Ginsberg, et al. vs. Vitamins Because, LLC, et al.
Attachments:                     8.20.2020 Azorio LLC Non Party subpoena.pdf; NOS of Subpoena to Non-Party Azorio
                                 LLC 8.20.20.pdf



From: Margaret Dowd <mdowd@kgglaw.com>
Sent: Thursday, August 20, 2020 3:39 PM
To: djohnson@jdalegal.com; lpatricios@zplaw.com; jzumpano@zplaw.com; richard.oparil@agg.com;
kevin.bell@agg.com; aapolito@lippes.com; blittle@lippes.com; jsorce@flconstructionlawyer.com;
josh@markmigdal.com; yaniv@markmigdal.com; eservice@markmigdal.com; Catherine.Davis@wilsonelser.com;
david.ross@wilsonelser.com
Cc: ta@aronovitzlaw.com; bp@aronovitzlaw.com; Gary Graifman <ggraifman@kgglaw.com>; Jay Brody
<jbrody@kgglaw.com>; nmigliaccio@classlawdc.com
Subject: Ginsberg, et al. vs. Vitamins Because, LLC, et al.

Attached please find the Non-Party Subpoena to Azorio LLC.

Margaret Dowd
Paralegal
Kantrowitz Goldhamer & Graifman, P.C.
747 Chestnut Ridge Road
Chestnut Ridge, New York 10977
Tel: (845) 356-2570
Fax: (845) 356-4335




                                                         1
Case 1:19-cv-22702-KMW Document 144-1 Entered on FLSD Docket 08/24/2020 Page 3 of 25



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 19-CV-22702-KMW

    CORI ANN GINSBERG, NOAH MALGERI,
    KALYN WOLF, BILL WILON, SHANNON
    HOOD, ERIC FISHON, and ROBERT
    MCKEOWN, on behalf of themselves and all
    others similarly situated,

           Plaintiffs,

    vs.

    VITAMINS BECAUSE, LLC, CT HEALTH
    SOLUTIONS LLC, GMAX CENTRAL LLC,
    ASQUARED BRANDS LLC, INSPIRE NOW
    PTY LTD d/b/a BoostCeuticals, HEALTHY
    WAY RX LLC, KHAKIWARE INC., and
    JOLLY DOLLAR SUPPLY COMPANY
    LLC,

          Defendants.
    _____________________________________/

             NOTICE OF SERVICE OF SUBPOENAS TO PRODUCE DOCUMENTS

           PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 45(a)(4), Plaintiffs. Cori Ann

    Ginsberg, Noah Malgeri, Kalyn Wolf, Bill Wilson, Shannon Hood, Eric Fishon, and Robert

    McKeown, by and through undersigned counsel, will serve the attached Subpoena to Produce

    Documents to the below named non-party:

           1) Azorio LLC

                                     CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on August 20, 2020, a true and correct copy of the foregoing

    was sent via e-mail to all counsel of record as listed on the below Service List.
Case 1:19-cv-22702-KMW Document 144-1 Entered on FLSD Docket 08/24/2020 Page 4 of 25



                                       By: /s/ Barbara Perez
                                          Tod Aronovitz (FBN 186430)
                                          Barbara Perez (FBN 989304)
                                          ARONOVITZ LAW
                                          Town Center One, Suite 2201
                                          8950 SW 74 Court
                                          Miami, FL 33156
                                          Tel: 305-372-2772
                                          Fax: 305-397-1886
                                          ta@aronovitzlaw.com
                                          bp@aronovitzlaw.com

                                          Jay I. Brody (Admitted Pro Hac Vice)
                                          Gary S. Graifman (Admitted Pro Hac Vice)
                                          KANTROWITZ, GOLDHAMER &
                                          GRAIFMAN, P.C.
                                          747 Chestnut Ridge Road
                                          Chestnut Ridge, New York 10977
                                          Tel: 845-356-2570
                                          ggraifman@kgglaw.com
                                          jbrody@kgglaw.com

                                          Nicholas A. Migliaccio
                                          Jason S. Rathod
                                          MIGLIACCIO & RATHOD LLP
                                          412 H Street N.E., Ste. 302
                                          Washington, DC 20002
                                          Tel: 202-470-3520
                                          nmigliaccio@classlawdc.com




                                         2
Case 1:19-cv-22702-KMW Document 144-1 Entered on FLSD Docket 08/24/2020 Page 5 of 25



                                           SERVICE LIST
                          Ginsberg, et al. vs. Vitamins Because, LLC, et al.
                                  Case No.: 19-cv-022702-KMW

    Attorneys for PLAINTIFFS:                         Attorneys for DEFENDANTS:

    Tod Aronovitz (FBN 186430)                        Defendants, VITAMIN BECAUSE LLC
    Barbara Perez (FBN 989304)                        and CT HEALTH SOLUTIONS LLC:
    ARONOVITZ LAW                                     David S. Johnson (FBN 96423)
    Town Center One, Suite 2201                       JOHNSON DABOLL ANDERSON, PLLC
    8950 SW 74 Court                                  2011 W. Cleveland Street, Suite F
    Miami, FL 33156                                   Tampa, Florida 33606
    Tel: 305-372-2772                                 Tel: 813-377-2499
    Fax: 305-397-1886                                 Fax: 813-330-3156
    ta@aronovitzlaw.com                               djohnson@jdalegal.com
    bp@aronovitzlaw.com
                                                      Defendant, GMAX CENTRAL LLC:
    Jay I. Brody (Admitted Pro Hac Vice)
    Gary S. Graifman (Admitted Pro Hac Vice)          Leon N. Patricios (FBN 0012777)
    KANTROWITZ, GOLDHAMER &                           Joseph I. Zumpano (FBN 0056091)
    GRAIFMAN, P.C.                                    ZUMPANO PATRICIOS, P.A.
    747 Chestnut Ridge Road                           312 Minorca Avenue
    Chestnut Ridge, New York 10977                    Coral Gables, FL 33134
    Tel: 845-356-2570                                 Tel: 305-444-5565
    ggraifman@kgglaw.com                              Fax: 305-444-8588
    jbrody@kgglaw.com                                 lpatricios@zplaw.com
                                                      jzumpano@zplaw.com
    Nicholas A. Migliaccio
    Jason S. Rathod                                   Richard J. Oparil (Admitted Pro Hac Vice)
    MIGLIACCIO & RATHOD LLP                           Kevin M. Bell (Admitted Pro Hac Vice)
    412 H Street N.E., Ste. 302                       ARNALL GOLDEN GREGORY LLP
    Washington, DC 20002                              1775 Pennsylvania Avenue NW, Suite 1000
    Tel: 202-470-3520                                 Washington, DC 20006
    nmigliaccio@classlawdc.com                        Tel: 202-677-4030
                                                      richard.oparil@agg.com
                                                      kevin.bell@agg.com

                                                      Defendant, ASQUARED BRANDS LLC:

                                                      Alessandro A. Apolito (FBN 0084864)
                                                      LIPPES MATHIAS WEXLER
                                                      FRIEDMAN LLP
                                                      822 N. A1A, Suite 101
                                                      Ponte Vedra Beach, Florida 32082
                                                      Tel: 904-660-0020
                                                      Fax: 904-660-0029
                                                      aapolito@lippes.com


                                                  3
Case 1:19-cv-22702-KMW Document 144-1 Entered on FLSD Docket 08/24/2020 Page 6 of 25



    Brendan H. Little (Admitted Pro Hac Vice)
    LIPPES MATHIAS WEXLER
    FRIEDMAN LLP
    50 Fountain Plaza, Suite 1700
    Buffalo, NY 14202
    Tel: 716-853-5100
    blittle@lippes.com


    Defendants, HEALTHY WAY RX LLC,
    KHAKIWARE INC:
    Joseph A. Sorce, Esq. (FBN 37288)
    JOSEPH A. SORCE & ASSOCIATES,
    PA
    999 Ponce de Leon Boulevard, Suite 1020
    Coral Gables, FL 33134
    Tel. 305-529-8544
    jsorce@flconstructionlawyer.com


    Defendant, JOLLY DOLLAR SUPPLY
    COMPANY:
    Joshua A. Migdal (FBN 19136)
    Yaniv Adar (FBN 63804)
    MARK MIGDAL & HAYDEN
    80 S.W. 8th Street, Suite 1999
    Miami, Florida 33130
    Tel: 305-374-0440
    josh@markmigdal.com
    yaniv@markmigdal.com
    eservice@markmigdal.com


    Defendant, INSPIRE NOW PTY LTD:
    Catherine L. Davis
    WILSON ELSER LLP
    100 Southeast Second Street, Suite 2100
    Miami, FL 33131
    Tel: 305-374-4400
    Catherine.Davis@wilsonelser.com

    David Ross
    WILSON ELSER LLP
    1500 K Street, NW, Suite 330
    Washington, D.C. 20005
    Tel: 202-626-7687
    david.ross@wilsonelser.com


                                                25
Case 1:19-cv-22702-KMW Document 144-1 Entered on FLSD Docket 08/24/2020 Page 7 of 25




                                         26
Case 1:19-cv-22702-KMW Document 144-1 Entered on FLSD Docket 08/24/2020 Page 8 of 25
Case 1:19-cv-22702-KMW Document 144-1 Entered on FLSD Docket 08/24/2020 Page 9 of 25
Case 1:19-cv-22702-KMW Document 144-1 Entered on FLSD Docket 08/24/2020 Page 10 of
                                      25
Case 1:19-cv-22702-KMW Document 144-1 Entered on FLSD Docket 08/24/2020 Page 11 of
                                      25
Case 1:19-cv-22702-KMW Document 144-1 Entered on FLSD Docket 08/24/2020 Page 12 of
                                      25
Case 1:19-cv-22702-KMW Document 144-1 Entered on FLSD Docket 08/24/2020 Page 13 of
                                      25
Case 1:19-cv-22702-KMW Document 144-1 Entered on FLSD Docket 08/24/2020 Page 14 of
                                      25
Case 1:19-cv-22702-KMW Document 144-1 Entered on FLSD Docket 08/24/2020 Page 15 of
                                      25
Case 1:19-cv-22702-KMW Document 144-1 Entered on FLSD Docket 08/24/2020 Page 16 of
                                      25
Case 1:19-cv-22702-KMW Document 144-1 Entered on FLSD Docket 08/24/2020 Page 17 of
                                      25
Case 1:19-cv-22702-KMW Document 144-1 Entered on FLSD Docket 08/24/2020 Page 18 of
                                      25
Case 1:19-cv-22702-KMW Document 144-1 Entered on FLSD Docket 08/24/2020 Page 19 of
                                      25
Case 1:19-cv-22702-KMW Document 144-1 Entered on FLSD Docket 08/24/2020 Page 20 of
                                      25
Case 1:19-cv-22702-KMW Document 144-1 Entered on FLSD Docket 08/24/2020 Page 21 of
                                      25
Case 1:19-cv-22702-KMW Document 144-1 Entered on FLSD Docket 08/24/2020 Page 22 of
                                      25
Case 1:19-cv-22702-KMW Document 144-1 Entered on FLSD Docket 08/24/2020 Page 23 of
                                      25


                                                     Tel: 202-470-3520
                                                     nmigliaccio@classlawdc.com




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on August 20, 2020, a true and correct copy of the foregoing

   was sent via e-mail to all counsel of record as listed on the below Service List.



                                                         By: /s/ Barbara Perez




                                                   13
Case 1:19-cv-22702-KMW Document 144-1 Entered on FLSD Docket 08/24/2020 Page 24 of
                                      25
Case 1:19-cv-22702-KMW Document 144-1 Entered on FLSD Docket 08/24/2020 Page 25 of
                                      25
